Citation Nr: 0918892	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased disability rating for service-
connected right patella subluxation with stress fracture of 
right proximal tibia (right knee disorder), currently rated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee disorder is not manifest by 
extension limited to 15 degrees or flexion limited by 45 
degrees, even taking into account his complaints of pain, nor 
is it manifested by slight recurrent subluxation or lateral 
instability at any time during the pendency of the appeal.


CONCLUSION OF LAW

The Veteran has not met the criteria for a rating in excess 
of 10 percent for his right knee disorder.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b) (1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In increased rating claims, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, the Board notes that the Veteran was not 
provided adequate VCAA notice in compliance with the 
requirements of Vazquez-Flores.  Nonetheless, the Board finds 
that this problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim after reading the March 2007 letter; 
June 2007 rating decision; and December 2007 statement of the 
case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209).  

Moreover, the Board finds that the lack of VCAA notice in 
compliance with the Court's holding in Vazquez-Flores does 
not constitute prejudicial error in this case because the 
Veteran demonstrated actual knowledge of the rating criteria 
used to rate his disability.  Specifically, in the course of 
the present claim, the Veteran was afforded a VA examination 
in June 2007 to determine the current severity of his knee 
disorder.  At that examination, the Veteran reported that he 
had difficulty walking long distances, utilizing the stairs 
and lifting objects off the floor while at work.  
Occupational impairment is a significant issue to be 
considered for a higher disability rating, and in so 
reporting to the examiner, the Veteran evidenced his 
understanding of that fact.  Thus, as the Board finds the 
Veteran had actual knowledge of the use of diagnostic codes 
and the applicable criteria for an increased rating for a 
knee disorder, any failure to provide him with adequate 
notice of this information is not prejudicial.  See Sanders, 
487 F.3d 881.   

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  The Veteran did not indicate that he had 
received any medical treatment since his initial rating in 
November 2002, but did receive a VA Examination in June 2007. 
The Board notes that Veteran, in his  July 2007 Notice of 
Disagreement stated that he thought the VA examination was 
inadequate due to the fact that it was conducted in the 
morning rather than at the end of the day when his knee tends 
to be sore and gives him the most problems.  In response, VA 
offered to conduct a second examination towards the end of 
the day in order to assess the extent of the Veteran's injury 
after a full day of use, but the Veteran declined to attend a 
second examination.  See September 2007 Informal Conference 
Report.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Most recently, the June 2007 rating decision confirmed and 
continued the 10 percent rating for the Veteran's right knee 
disorder under 38 C.F.R. § 4.71a, Diagnostic Codes 5014-5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, Osteomalacia, 
is ratable as limitation of motion of affected parts, as 
arthritis, degenerative, except gout which is rated under 
Diagnostic Code 5002.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability will be rated as 
10 percent disabling.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating.  Severe 
recurrent subluxation or lateral instability warrants a 30 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

As to Diagnostic Codes 5260 and 5261, a review of claims file 
shows that the range of motion of the Veteran's right knee a 
the June 2007 VA examination was 10 to 122 degrees.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2008)).  The VA examiner 
thereafter opined that the right knee was negative for heat, 
redness, effusion or erythema and that with a repetitive 
motion of five squats, there was no additional loss of range 
of motion of the right knee and the knee was not limited by 
weakness, lack of endurance, incoordination, or fatigue.
The examiner also noted that the Veteran complained of daily 
knee pain with occasional giving way and problems with steps, 
but he also denied having any problems with swelling or 
locking and claimed morning stiffness only lasted 30-45 
minutes.  

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the Veteran's 
functional losses equate to the criteria required for a 
separate 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or a 20 percent rating under Diagnostic 
Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  
This is true throughout the period of time during which his 
claim has been pending.  Hart, supra.

As to Diagnostic Code 5257, the Board notes that the record 
of appeal is negative for medical evidence of right knee 
instability.  In fact, the June 2007 VA examiner noted that 
the collateral ligament testing and McMurray's test were 
negative.  Therefore, since the record is negative for 
"slight" right knee subluxation and instability, a separate 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not 
warranted.  This is true throughout the period of time during 
which his claim has been pending.  Hart, supra.

Based on the Veteran's written statements to the RO and 
statements to the VA examiner, that his right knee disorder 
interferes with obtaining and/or maintaining employment, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1) 
(2008).  The evidence, however, does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his service connected disability, acting alone, has resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the Veteran's written statements to the RO or the 
claimant's statements to his VA examiner.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the Veteran's statements addressing the 
severity of the disorder are not probative evidence as to the 
issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

Entitlement to an increased disability rating for service-
connected right patella subluxation with stress fracture of 
right proximal tibia (right knee injury) is denied.



____________________________________________
KATHLEEN K. GALLAGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


